United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS           June 30, 2004
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 03-40678
                            Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FRANTZ LEROY DAVIS,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. C-02-CR-274-1
                        --------------------

Before Jones, Benavides, and Clement, Circuit Judges.

PER CURIAM:*

     Retained counsel for Frantz Leroy Davis has moved for leave

to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).       Davis was sent a copy of

counsel’s motion and brief, but has not filed a response.          Our

independent review of the brief and the record discloses no

nonfrivolous issue for appeal.       Accordingly, counsel’s motion for

leave to withdraw is granted, counsel is excused from further


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40678
                               -2-

responsibilities herein, and the appeal is dismissed.    See 5TH

CIR. R. 42.2.

     The case is remanded for the purpose of correcting a

clerical error in the judgment.   See FED. R. CRIM. P. 36.

The amended judgment should reflect that Counts Two and Three of

the superseding indictment were dismissed upon the Government’s

motion.

     MOTION GRANTED; APPEAL DISMISSED; REMANDED FOR CORRECTION OF

CLERICAL ERROR.